DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshimizu, US 6,101,970.
Koshimizu shows the invention as claimed including a plasma processing apparatus comprising: a substrate holder disposed within a processing chamber; a sidewall 108 defining a portion of a plasma chamber, the sidewall comprising a dielectric material; a separation grid 154/254/354 positioned to separate the plasma chamber from the processing chamber, the separation grid being grounded; a first 
With respect to claim 22-23, it should be noted that in the apparatus of Koshimizu the first plasma source comprises an induction coil, and further comprises a RF power generator 114 configured to energize the induction coil with RF power.
Regarding claims 25-27, it should be noted that in the apparatus of the RF bias electrode is mounted to the substrate holder; the second plasma source further comprises a RF bias source 126 configured to energize the RF bias electrode with RF power over a range of frequencies spanning from 60 kilohertz (kHz) to 400 kHz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu, US 6,101,970 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366.
Koshimizu is applied as above but does not expressly disclose the claimed grounded Faraday shield. Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Furthermore, Ishii et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 91 positioned between an induction coil 6 and a dielectric window 5 (see, for example, figs. 15-16, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of . 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu, US 6,101,970 in view of Chen et al., US 2009/0095714.
Koshimizu is applied as above but does not expressly disclose the claimed gas injection aperture in a top plate of the plasma chamber to inject gas into the plasma chamber. Chen et al. discloses a plasma processing apparatus having a first plasma source comprising an induction coil 148/148’ which can be positioned outside of a sidewall of a plasma chamber and a top plate defining a portion of the plasma chamber, the top plate having an aperture for injecting gas 144 into the plasma chamber (see, for  example, fig. 1 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Koshimuzu as to comprise the claimed gas injection aperture positioned at a top plate of the plasma chamber because such location is known and used in the art as a suitable location for effectively and efficiently introduce gas into the plasma chamber.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu, US 6,101,970 in view of Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.

With respect to the limitation of the second pressure being higher than the first pressure, the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Koshimizu modified by Rasheed et al. or Kim or Murugesh, is capable of providing the first and the second pressure as claimed if the method to be performed within the apparatus requires it.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu, US 6,101,970 in view of Ishii et al., US 5,571,366.
Koshimizu is applied as above but does not disclose that the dielectric material comprises quartz. However, the use of quartz as a dielectric material for a plasma chamber sidewall is common knowledge available to one of ordinary skill in the art.  Additionally, Ishii et al. discloses the use of quartz as a dielectric material for the sidewalls 5/58 of the plasma processing apparatus (see, for example, figs. 1 and 8, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the .

Claims 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786.
Chen et al. shows the invention as claimed including a plasma processing apparatus 101 comprising: a substrate holder 120 disposed within a processing chamber 110; a sidewall defining a portion of a plasma chamber 105, the sidewall comprising a dielectric material; a separation grid 170 positioned to separate the plasma chamber from the processing chamber; a first plasma source 148/148’ positioned outside of the plasma chamber, the first plasma source configured to generate a remote plasma in the plasma chamber; and a second plasma source capable of generating a direct capacitively coupled plasma in the processing chamber between the substrate holder and the separation grid, the second plasma source comprising a radio frequency (RF) bias electrode positioned within the processing chamber, the radio frequency (RF) bias electrode being coupled to the substrate holder (paragraph 0056).  For a complete description of the apparatus see, for example, fig. 1 and its description.
Chen et al. does not expressly disclose that the separation grid is grounded. Koshimizu discloses a plasma processing apparatus comprising a separation grid 154 positioned to separate a plasma chamber from a processing chamber, wherein the grid 
With respect to claims 22-23, it should be noted that the first plasma source 148/148’ comprises an induction coil and further comprises a RF power generator 146 configured to energize the induction coil with RF power.
Concerning claims 25-27, it should be noted that the RF bias electrode is mounted to the substrate holder; the second plasma source further comprises a RF bias source capable of energizing the RF bias electrode with RF power over the claimed range of frequencies (see, for example, paragraph 0056).
Regarding claim 28, it should be noted that the plasma processing apparatus of Chen et al. further comprises a top plate defining a portion of the plasma chamber, the top plate defining an aperture for injecting gas 144 into the plasma chamber.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 or Ishii et al., US 5,571,366.
Chen et al., Koshimizu, Paterson et al. and Marakhtanov et al. are applied as above, and Chen et al. further discloses that the plasma processing apparatus comprises a Faraday shield positioned between the induction coil and the sidewall. However, Chen et al. does not expressly disclose that the Faraday shield is grounded. Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Furthermore, Ishii et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 91 positioned between an induction coil 6 and a dielectric window 5 (see, for example, figs. 15-16, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Koshimizu or Paterson et al. or Marakhtanov et al., as to comprise a grounded Faraday shield because such .  

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.
Chen et al., Koshimizu, Paterson et al. and Marakhtanov et al. are applied as above and further Chen et al. discloses a vacuum pumping system that includes a turbomolecular pump (see, for example, paragraph 0055).  However, Chen et al. does not expressly disclose the claimed turbopump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 306 configured to regulate a pressure of gas being 
With respect to the limitation of the second pressure being higher than the first pressure, the limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Chen et al. modified by Koshimizu or Paterson et al. or Marakhtanov et al. and Rasheed et al. or Kim or Murugesh, is capable of providing the first and the .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Koshimizu, US 6,101,970 or Paterson et al., US 2014/0302678 or Marakhtanov et al., US 2016/0148786 and Ishii et al., US 5,571,366.
Chen et al., Koshimizu, Paterson et al. and Marakhtanov et al. are applied as above, but Chen et al. do not disclose that the dielectric material comprises quartz. However, the use of quartz as a dielectric material for a plasma chamber sidewall is common knowledge available to one of ordinary skill in the art.  Additionally, Ishii et al. discloses the use of quartz as a dielectric material for the sidewalls 5/58 of the plasma processing apparatus (see, for example, figs. 1 and 8, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dielectric material of the apparatus of Chen et al. modified by Koshimizu or Paterson et al. or Marakhtanov et al., as to comprise quartz because such material is known and used in the art as a suitable material for a sidewall of a plasma chamber due to its effective and efficient transmission and transparency characteristics.        
                                                                                                                                                                                                                                                                                  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/218931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the copending Application No. 16/218931. Therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s argument with respect to Chen et al. failing to teach or suggest that the separation member is grounded have been considered but are moot in view of the new grounds of rejections. 
Applicant’s argument that Chen et al. fails to teach or suggest that the substrate bias system is a plasma source configured to generate a direct capacitively coupled plasma in the processing chamber has been considered but is not persuasive. The examiner respectfully points out that Chen et al. clearly discloses the use of a bias electrode coupled to a RF generator which is capable of being used in the claimed 
Applicant argues that the since applicant has amended the claims of the instant claimed invention, the claims are patentably distinct over the pending claims of US application 16/218931. The examiner respectfully disagrees and contends that the pending claims of the US application 16/218931 have also been amended and include the limitations newly added to the claims of the instant claimed invention.  Therefore, claims 21-32 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/218931. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (US 6,635,578) and Jung et al. (US 2018/0122638) are cited for their teachings of a plasma processing apparatus comprising a separation grid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



January 10, 2022